DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 3, the phrase “the first substrate region and a second substrate region” is unclear and indefinite.  Is “a second substrate region” same as the one recited in claim 1? 
Re claim 9, lines 5-6, the phrase “the first surface” lacks antecedent basis and it is also unclear as to which surface is considered as the first surface.
The remaining claims are rejected for depending from the above rejected claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lochtefeld et al., US Pub. No. 2008/0070355 A1.
Re claim 1, Lochtefeld et al. disclose a method for forming a semiconductor structure comprising: providing a silicon substrate 100 having a first flat top surface (fig. 2, in the second opening 220) and a second flat top surface (fig. 2, between two first openings 200) belonging to a first substrate region and a second substrate region respectively, the first flat top surface being lower than the second flat top surface (fig. 2/4), thereby forming a step delimiting the first substrate region and the second substrate region; and forming, at least partially, one or more silicon semiconductor devices 300/310 (fig. 3 and paragraph 38) in the second substrate region and at least partially one or more III-V semiconductor devices 700 (fig. 7, paragraph 47-48) in the first substrate region, see figs. 1-15 and pages 1-7 for more deatils.  
Re claim 2. The method according to claim 1, wherein the step has a height of 50 to 200 nm (i.e. 200nm, paragraph 36).  

Re claim 4. The method according to claim 3, wherein the one or more silicon semiconductor devices comprise one or more n-channel metal-oxide-semiconductor-field-effect transistors and one or more p-channel metal-oxide-semiconductor-field-effect transistors 300 (fig. 3 and paragraph 38).  

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radosavljevic et al., WO2017/171829 (also corresponding to US Pub. No. 2019/0051562 A1).
Re claim 1, Radosavljevic et al. disclose a method for forming a semiconductor structure comprising: providing a silicon substrate 502 (i.e., fig. 5A) having a first flat top surface (i.e., fig. 5A, in substrate trench 504) and a second flat top surface 512 (fig. 5A) belonging to a first substrate region and a second substrate region respectively (fig. 5A), the first flat top surface being lower than the second flat top surface (fig. 5A), thereby forming a step (i.e., at sidewall 510) delimiting the first substrate region and the second substrate region; and forming, at least partially, one or more silicon semiconductor devices 640 (i.e., fig. 6A and paragraph 51) in the second substrate region and at least partially one or more III-V semiconductor devices 604 (i.e., .  

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Then et al., US Pub. 2013/0271208 A1.
Re claim 1, Then et al. disclose a method for forming a semiconductor structure comprising: providing a silicon substrate 602 having a first flat top surface 615 (fig. 6A, in the recess 615) and a second flat top surface (fig. 6A, the portion covered by layer 603) belonging to a first substrate region and a second substrate region respectively, the first flat top surface being lower than the second flat top surface (fig. 6A), thereby forming a step delimiting the first substrate region and the second substrate region (fig. 6A); and forming, at least partially, one or more silicon semiconductor devices 721 (fig. 7E) or 722 (fig. 8C) in the second substrate region and at least partially one or more III-V semiconductor devices 201 (fig. 7E) or 103 (fig. 8C) in the first substrate region, see figs. 1A-8C and pages 1-8.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lochtefeld et al., US Pub. No. 2008/0070355 A1.
Re claim 5, Lochtefeld et al. disclosed above; however, Lochtefeld et al. does not explicitly state one or more silicon semiconductor devices comprise one or more Fin Field Effect Transistors.  However, one or more silicon device comprising one or more FinFET has been known in the semiconductor art.   The selection of a known material based on its suitability for its intended use supported a  prima facie obviousness determination in  Sinclair & Carroll Co., Inc. v.  Interchemical Corp. , 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig - saw puzzle." 65 USPQ at 301.).  Therefore, one of ordinary skill in the requisite art before the invention was made would have used any suitable device structure, i.e., FinFET to the method in process of Lochetfeld et al. in order to optimize the process.  Furthermore, the specification contains no disclosure of either the critical nature of the claimed process/arrangement (i.e. - FinFET) or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the Applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).
Re claim 6. The method according to claim 5, wherein the one or more of the IllIN semiconductor devices comprises one or more High-Electron-Mobility Transistors (i.e. paragraph 47).  

Claims 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radosavljevic et al., WO2017/171829.
step has a height of 50 to 200 nm as recited in claim 2.
The height range of claim 2 is considered to involve routine optimization while has been held to be within the level of ordinary skill in the art.  As noted in In re Aller, the selection of reaction parameters such as thickness, depth, height, temperature and concentration etc. would have been obvious:
“Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification.  Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art...such ranges are termed Acritical ranges and the applicant has the burden of proving such criticality....  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
In re Aller 105 USPQ233, 255 (CCPA 1955).  See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
Therefore, one of ordinary skill in the requisite art before the invention was made would have used any height range suitable to the method in process of Radosavljevic et al. in order to optimize the process.  Furthermore, the specification contains no disclosure of either the critical nature of the claimed process/arrangement (i.e. - height of 50 to 200 nm ) or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).
Re claim 3. The method according to claim 2 wherein the step is a first step, and wherein providing the silicon substrate having the first flat top surface and the second flat top surface belonging to the first substrate region and a second substrate region respectively comprises providing a flat silicon substrate and etching (i.e., fig. 5A and paragraph 41) the first substrate region thereof so as to lower a top surface of the first substrate region below a top surface of the second substrate region, thereby forming a second step delimiting the first and the second substrate region (i.e., fig. 5A and paragraph 41).  
Re claim 4. The method according to claim 3, wherein the one or more silicon semiconductor devices comprise one or more n-channel metal-oxide-semiconductor-field-effect transistors and one or more p-channel metal-oxide-semiconductor-field-effect transistors 640 (figs. 6A/6B and paragraph 51 and 55).  
Re claim 5. The method according to claim 4, wherein the one or more silicon semiconductor devices comprise one or more Fin Field Effect Transistors (paragraph 22).  
Re claim 6. The method according to claim 5, wherein the one or more of the Ill-N semiconductor devices comprises one or more High-Electron-Mobility Transistors (i.e., a 2DEG, fig. 6B, paragraph 54).  
Re claim 7. The method according to claim 6, wherein the High-Electron-Mobility Transistor has a T-shaped metal gate 610 (fig. 6B and paragraph 53).  
.

Claims 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Then et al., US Pub. 2013/0271208 A1.
Then et al. disclosed above; however, Then et al. does not show the step has a height of 50 to 200 nm as recited in claim 2.
The height range of claim 2 is considered to involve routine optimization while has been held to be within the level of ordinary skill in the art.  As noted in In re Aller, the selection of reaction parameters such as thickness, depth, height, temperature and concentration etc. would have been obvious:
“Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification.  Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art...such ranges are termed Acritical ranges and the applicant has the burden of proving such criticality....  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
In re Aller 105 USPQ233, 255 (CCPA 1955).  See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
Therefore, one of ordinary skill in the requisite art before the invention was made would have used any height range suitable to the method in process of Then et al. in order to optimize the process.  Furthermore, the specification contains no disclosure of either the critical nature of the claimed process/arrangement (i.e. - height of 50 to 200 nm) or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the Applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).
Re claim 3. The method according to claim 2 wherein the step is a first step, and wherein providing the silicon substrate having the first flat top surface and the second flat top surface belonging to the first substrate region and a second substrate region respectively comprises providing a flat silicon substrate and etching (i.e., fig. 6A and paragraph 48) the first substrate region thereof so as to lower a top surface of the first substrate region below a top surface of the second substrate region, thereby forming a second step delimiting the first and the second substrate region (i.e., fig. 6A).  
Re claim 4. The method according to claim 3, wherein the one or more silicon semiconductor devices comprise one or more n-channel metal-oxide-semiconductor-field-effect transistors and one or more p-channel metal-oxide-semiconductor-field-effect transistors  (figs. 8C and paragraph 50).  
Re claim 5. The method according to claim 4, wherein the one or more silicon semiconductor devices comprise one or more Fin Field Effect Transistors 722 (fig. 8c).  

Re claim 7. Using a T-shaped metal gate has been known in the semiconductor art.   The selection of a known material based on its suitability for its intended use supported a  prima facie obviousness determination in  Sinclair & Carroll Co., Inc. v.  Interchemical Corp. , 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig - saw puzzle." 65 USPQ at 301.).  Therefore, one of ordinary skill in the requisite art before the invention was made would have used any suitable gate structure to the method in process of Then et al. in order to optimize the process.
Re claim 8. The method according to claim 7 wherein the one or more of the Fin Field Effect Transistors or the one or more High-Electron-Mobility Transistors are formed by a replacement metal gate process (paragraphs 49-50).

Allowable Subject Matter
Claims 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.